UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 Item 1. Schedule of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin Conservative Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.4% Alternative Strategies 4.6% a Franklin K2 Alternative Strategies Fund, Class R6 5,433,101 $ 58,731,819 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 2,726,558 17,150,049 75,881,868 Domestic Equity 28.0% a,b Franklin Biotechnology Discovery Fund, Class R6 67,401 11,129,237 a,b Franklin DynaTech Fund, Class R6 1,462,390 68,951,693 a Franklin Growth Fund, Class R6 2,181,621 158,582,061 a,b Franklin Growth Opportunities Fund, Class R6 900,613 29,801,278 a Franklin Real Estate Securities Fund, Class R6 880,194 18,572,101 a Franklin Rising Dividends Fund, Class R6 2,022,311 95,008,181 a,b Franklin Small Cap Growth Fund, Class R6 559,632 9,855,121 a Franklin Utilities Fund, Class R6 2,039,765 33,003,395 iShares Core S&P 500 ETF 83,508 16,092,827 iShares S&P 500 Value ETF 116,500 9,789,495 SPDR S&P Bank ETF 300,380 9,984,631 460,770,020 Domestic Fixed Income 30.5% a Franklin Low Duration Total Return Fund, Class R6 21,827,652 216,748,585 a Franklin Short Duration U.S. Government ETF 190,323 18,755,247 a Franklin Strategic Income Fund, Class R6 10,292,469 96,028,733 a Franklin U.S. Government Securities Fund, Class R6 20,352,043 130,660,115 iShares Intermediate Credit Bond ETF 366,417 39,792,886 501,985,566 Foreign Equity 13.0% a Franklin International Growth Fund, Class R6 1,457,524 14,750,139 a Franklin International Small Cap Growth Fund, Class R6 2,165,643 40,649,113 a Franklin Mutual European Fund, Class R6 2,746,605 54,272,908 iShares Global Infrastructure ETF 290,739 10,969,582 iShares MSCI All Country Asia ex Japan ETF 185,293 9,774,206 a Templeton Foreign Fund, Class R6 8,805,168 55,472,557 a Templeton Frontier Markets Fund, Class R6 1,335,092 16,248,066 WisdomTree Japan Hedged Equity ETF (Japan) 265,670 12,927,502 215,064,073 Foreign Fixed Income 22.3% a Franklin Emerging Market Debt Opportunities Fund 4,893,839 50,015,033 a Templeton Global Total Return Fund, Class R6 28,052,054 318,110,293 368,125,326 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost 1,621,826,853 Short Term Investments (Cost $27,778,683) 1.7% Money Market Funds 1.7% a,b Institutional Fiduciary Trust Money Market Portfolio 27,778,683 27,778,683 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,590,409,218) 100.1% 1,649,605,536 Other Assets, less Liabilities ( ) % (1,972,284 ) Net Assets 100.0% $ 1,647,633,252 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin Corefolio Allocation Fund Shares Value a Investments in Underlying Funds 100.0% Domestic Equity 76.1% b Franklin Flex Cap Growth Fund, Class R6 3,410,271 $ 174,503,583 Franklin Growth Fund, Class R6 2,435,961 177,070,017 Franklin Mutual Shares Fund, Class R6 6,407,666 174,608,896 526,182,496 Foreign Equity 23.9% Templeton Growth Fund Inc., Class R6 7,730,919 165,750,910 Total Investments in Underlying Funds before Short Term Investments (Cost $533,366,957) 691,933,406 Short Term Investments (Cost $719,628) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio 719,628 719,628 Total Investments in Underlying Funds (Cost $534,086,585) 100.1% 692,653,034 Other Assets, less Liabilities ( ) % (888,689 ) Net Assets 100.0% $ 691,764,345 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin Founding Funds Allocation Fund Shares Value a Investments in Underlying Funds 99.2% Domestic Equity 33.2% Franklin Mutual Shares Fund, Class R6 60,319,117 $ 1,643,695,933 Domestic Hybrid 33.2% Franklin Income Fund, Class R6 788,143,085 1,647,219,048 Foreign Equity 32.8% Templeton Growth Fund Inc., Class R6 75,700,239 1,623,013,117 Total Investments in Underlying Funds before Short Term Investments (Cost $5,082,343,933) 4,913,928,098 Short Term Investments (Cost $47,519,769) 1.0% Money Market Funds 1.0% a,b Institutional Fiduciary Trust Money Market Portfolio 47,519,769 47,519,769 Total Investments in Underlying Funds (Cost $5,129,863,702) 100.2% 4,961,447,867 Other Assets, less Liabilities ( ) % (7,686,399 ) Net Assets 100.0% $ 4,953,761,468 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin Growth Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.3% Alternative Strategies 4.7% a Franklin K2 Alternative Strategies Fund, Class R6 4,683,343 $ 50,626,936 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 2,361,618 14,854,580 65,481,516 Domestic Equity 54.2% a,b Franklin Biotechnology Discovery Fund, Class R6 113,336 18,714,074 a,b Franklin DynaTech Fund, Class R6 2,366,001 111,556,956 a Franklin Growth Fund, Class R6 3,522,395 256,042,879 a,b Franklin Growth Opportunities Fund, Class R6 1,684,216 55,730,711 a Franklin Real Estate Securities Fund, Class R6 1,647,638 34,765,166 a Franklin Rising Dividends Fund, Class R6 3,314,218 155,701,963 a,b Franklin Small Cap Growth Fund, Class R6 919,849 16,198,542 a Franklin Utilities Fund, Class R6 3,647,314 59,013,536 iShares Core S&P 500 ETF 71,557 13,789,750 iShares S&P 500 Value ETF 190,400 15,999,312 SPDR S&P Bank ETF 492,282 16,363,454 753,876,343 Domestic Fixed Income 7.0% a Franklin Low Duration Total Return Fund, Class R6 4,287,632 42,576,191 a Franklin Short Duration U.S. Government ETF 43,840 4,320,182 a Franklin Strategic Income Fund, Class R6 1,955,239 18,242,381 a Franklin U.S. Government Securities Fund, Class R6 3,551,942 22,803,467 iShares Intermediate Credit Bond ETF 84,436 9,169,750 97,111,971 Foreign Equity 27.5% a Franklin International Growth Fund, Class R6 2,559,892 25,906,104 a Franklin International Small Cap Growth Fund, Class R6 3,979,466 74,694,585 a Franklin Mutual European Fund, Class R6 4,595,825 90,813,506 iShares Global Infrastructure ETF 501,860 18,935,178 iShares MSCI All Country Asia ex Japan ETF 308,726 16,285,296 a Templeton Foreign Fund, Class R6 15,474,202 97,487,473 a Templeton Frontier Markets Fund, Class R6 2,931,378 35,674,869 WisdomTree Japan Hedged Equity ETF (Japan) 451,450 21,967,557 381,764,568 Foreign Fixed Income 4.9% a Franklin Emerging Market Debt Opportunities Fund 903,263 9,231,346 a Templeton Global Total Return Fund, Class R6 5,191,613 58,872,895 68,104,241 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost 1,366,338,639 Short Term Investments (Cost $24,737,377) 1.8% Money Market Funds 1.8% a,b Institutional Fiduciary Trust Money Market Portfolio 24,737,377 24,737,377 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,180,335,074) 100.1% 1,391,076,016 Other Assets, less Liabilities ( ) % (1,433,730 ) Net Assets 100.0% $ 1,389,642,286 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2015 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.8% Alternative Strategies 7.3% a Franklin K2 Alternative Strategies Fund, Class R6 442,729 $ 4,785,896 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 131,411 826,574 5,612,470 Domestic Equity 24.1% a,b Franklin Biotechnology Discovery Fund, Class R6 2,854 471,318 a,b Franklin DynaTech Fund, Class R6 41,397 1,951,856 a Franklin Focused Core Equity Fund, Class R6 204,392 2,857,394 a Franklin Growth Fund, Class R6 37,860 2,752,047 a,b Franklin Growth Opportunities Fund, Class R6 44,632 1,476,866 a Franklin Real Estate Securities Fund, Class R6 16,005 337,702 a Franklin Rising Dividends Fund, Class R6 24,003 1,127,640 a,b Franklin Small Cap Growth Fund, Class R6 38,303 674,524 a Franklin Utilities Fund, Class R6 29,968 484,885 iShares Core S&P 500 ETF 23,985 4,622,149 iShares S&P 500 Value ETF 16,439 1,381,369 SPDR S&P Bank ETF 13,098 435,378 18,573,128 Domestic Fixed Income 29.8% a Franklin Low Duration Total Return Fund, Class R6 1,456,671 14,464,739 a Franklin Short Duration U.S. Government ETF 11,574 1,140,552 a Franklin Strategic Income Fund, Class R6 531,479 4,958,702 iShares Intermediate Credit Bond ETF 22,252 2,416,567 22,980,560 Foreign Equity 11.0% a Franklin India Growth Fund, Class R6 35,067 432,024 a Franklin International Growth Fund, Class R6 65,348 661,324 a Franklin International Small Cap Growth Fund, Class R6 112,810 2,117,446 a Franklin Mutual International Fund, Class R6 129,688 1,766,345 iShares Global Infrastructure ETF 16,240 612,735 iShares MSCI All Country Asia ex Japan ETF 10,157 535,782 a Templeton Foreign Fund, Class R6 129,703 817,128 a Templeton Frontier Markets Fund, Class R6 53,980 656,938 WisdomTree Japan Hedged Equity ETF (Japan) 18,693 909,602 8,509,324 Foreign Fixed Income 26.6% a Franklin Emerging Market Debt Opportunities Fund 250,820 2,563,378 a Templeton Global Total Return Fund, Class R6 1,585,804 17,983,012 20,546,390 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $78,051,148) 76,221,872 Short Term Investments (Cost $812,061) 1.1% Money Market Funds 1.1% a,b Institutional Fiduciary Trust Money Market Portfolio 812,061 812,061 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $78,863,209) 99.9% 77,033,933 Other Assets, less Liabilities 0.1% 80,841 Net Assets 100.0% $ 77,114,774 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2020 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.6% Alternative Strategies 7.1% a Franklin K2 Alternative Strategies Fund, Class R6 160,787 $ 1,738,106 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 46,286 291,141 2,029,247 Domestic Equity 38.5% a,b Franklin Biotechnology Discovery Fund, Class R6 1,414 233,417 a,b Franklin DynaTech Fund, Class R6 30,770 1,450,813 a Franklin Focused Core Equity Fund, Class R6 138,601 1,937,637 a Franklin Growth Fund, Class R6 26,440 1,921,895 a,b Franklin Growth Opportunities Fund, Class R6 30,566 1,011,440 a Franklin Real Estate Securities Fund, Class R6 9,749 205,701 a Franklin Rising Dividends Fund, Class R6 16,992 798,271 a,b Franklin Small Cap Growth Fund, Class R6 24,852 437,636 a Franklin Utilities Fund, Class R6 20,910 338,318 iShares Core S&P 500 ETF 8,716 1,679,660 iShares S&P 500 Value ETF 7,800 655,434 SPDR S&P Bank ETF 7,989 265,554 10,935,776 Domestic Fixed Income 17.7% a Franklin Low Duration Total Return Fund, Class R6 322,434 3,201,774 a Franklin Short Duration U.S. Government ETF 2,100 206,943 a Franklin Strategic Income Fund, Class R6 122,114 1,139,328 iShares Intermediate Credit Bond ETF 4,300 466,980 5,015,025 Foreign Equity 19.6% a Franklin India Growth Fund, Class R6 22,089 272,137 a Franklin International Growth Fund, Class R6 42,061 425,657 a Franklin International Small Cap Growth Fund, Class R6 86,346 1,620,716 a Franklin Mutual International Fund, Class R6 82,086 1,118,005 iShares Global Infrastructure ETF 7,202 271,731 iShares MSCI All Country Asia ex Japan ETF 5,207 274,669 a Templeton Foreign Fund, Class R6 89,044 560,978 a Templeton Frontier Markets Fund, Class R6 35,214 428,549 WisdomTree Japan Hedged Equity ETF (Japan) 11,916 579,833 5,552,275 Foreign Fixed Income 15.7% a Franklin Emerging Market Debt Opportunities Fund 45,579 465,817 a Templeton Global Total Return Fund, Class R6 350,765 3,977,674 4,443,491 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $29,910,459) 27,975,814 Short Term Investments (Cost $336,846) 1.2% Money Market Funds 1.2% a,b Institutional Fiduciary Trust Money Market Portfolio 336,846 336,846 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $30,247,305) 99.8% 28,312,660 Other Assets, less Liabilities 0.2% 62,715 Net Assets 100.0% $ 28,375,375 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2025 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 97.6% Alternative Strategies 7.2% a Franklin K2 Alternative Strategies Fund, Class R6 692,387 $ 7,484,709 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 203,117 1,277,603 8,762,312 Domestic Equity 45.9% a,b Franklin Biotechnology Discovery Fund, Class R6 9,457 1,561,522 a,b Franklin DynaTech Fund, Class R6 158,251 7,461,549 a Franklin Focused Core Equity Fund, Class R6 693,581 9,696,262 a Franklin Growth Fund, Class R6 116,123 8,441,003 a,b Franklin Growth Opportunities Fund, Class R6 144,574 4,783,958 a Franklin Real Estate Securities Fund, Class R6 51,855 1,094,131 a Franklin Rising Dividends Fund, Class R6 108,472 5,096,029 a,b Franklin Small Cap Growth Fund, Class R6 156,562 2,757,059 a Franklin Utilities Fund, Class R6 105,122 1,700,879 iShares Core S&P 500 ETF 37,373 7,202,151 iShares S&P 500 Value ETF 50,700 4,260,321 SPDR S&P Bank ETF 44,918 1,493,074 55,547,938 Domestic Fixed Income 10.7% a Franklin Low Duration Total Return Fund, Class R6 810,739 8,050,641 a Franklin Short Duration U.S. Government ETF 7,089 698,580 a Franklin Strategic Income Fund, Class R6 295,996 2,761,639 iShares Intermediate Credit Bond ETF 13,668 1,484,345 12,995,205 Foreign Equity 24.0% a Franklin India Growth Fund, Class R6 127,785 1,574,305 a Franklin International Growth Fund, Class R6 269,676 2,729,125 a Franklin International Small Cap Growth Fund, Class R6 427,221 8,018,940 a Franklin Mutual International Fund, Class R6 438,087 5,966,739 iShares Global Infrastructure ETF 47,199 1,780,818 iShares MSCI All Country Asia ex Japan ETF 27,991 1,476,525 a Templeton Foreign Fund, Class R6 400,481 2,523,032 a Templeton Frontier Markets Fund, Class R6 175,474 2,135,513 WisdomTree Japan Hedged Equity ETF (Japan) 57,665 2,805,979 29,010,976 Foreign Fixed Income 9.8% a Franklin Emerging Market Debt Opportunities Fund 138,683 1,417,345 a Templeton Global Total Return Fund, Class R6 918,222 10,412,639 11,829,984 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $115,234,773) 118,146,415 Short Term Investments (Cost $2,700,548) 2.2% Money Market Funds 2.2% a,b Institutional Fiduciary Trust Money Market Portfolio 2,700,548 2,700,548 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $117,935,321) 99.8% 120,846,963 Other Assets, less Liabilities 0.2% 222,024 Net Assets 100.0% $ 121,068,987 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2030 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 99.0% Alternative Strategies 7.1% a Franklin K2 Alternative Strategies Fund, Class R6 156,290 $ 1,689,498 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 47,138 296,497 1,985,995 Domestic Equity 50.1% a,b Franklin Biotechnology Discovery Fund, Class R6 2,068 341,389 a,b Franklin DynaTech Fund, Class R6 43,036 2,029,166 a Franklin Focused Core Equity Fund, Class R6 172,063 2,405,447 a Franklin Growth Fund, Class R6 33,639 2,445,228 a,b Franklin Growth Opportunities Fund, Class R6 39,181 1,296,483 a Franklin Real Estate Securities Fund, Class R6 14,072 296,921 a Franklin Rising Dividends Fund, Class R6 26,544 1,247,029 a,b Franklin Small Cap Growth Fund, Class R6 46,779 823,779 a Franklin Utilities Fund, Class R6 27,762 449,192 iShares Core S&P 500 ETF 8,481 1,634,373 iShares S&P 500 Value ETF 9,300 781,479 SPDR S&P Bank ETF 10,543 350,449 14,100,935 Domestic Fixed Income 8.0% a Franklin Low Duration Total Return Fund, Class R6 142,186 1,411,910 a Franklin Short Duration U.S. Government ETF 1,063 104,753 a Franklin Strategic Income Fund, Class R6 54,264 506,283 iShares Intermediate Credit Bond ETF 2,120 230,232 2,253,178 Foreign Equity 26.6% a Franklin India Growth Fund, Class R6 36,387 448,287 a Franklin International Growth Fund, Class R6 70,894 717,448 a Franklin International Small Cap Growth Fund, Class R6 116,450 2,185,761 a Franklin Mutual International Fund, Class R6 109,381 1,489,772 iShares Global Infrastructure ETF 8,794 331,798 iShares MSCI All Country Asia ex Japan ETF 7,465 393,779 a Templeton Foreign Fund, Class R6 112,709 710,065 a Templeton Frontier Markets Fund, Class R6 49,845 606,613 WisdomTree Japan Hedged Equity ETF (Japan) 12,259 596,523 7,480,046 Foreign Fixed Income 7.2% a Franklin Emerging Market Debt Opportunities Fund 25,302 258,587 a Templeton Global Total Return Fund, Class R6 155,645 1,765,010 2,023,597 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $29,694,410) 27,843,751 Short Term Investments (Cost $170,281) 0.6% Money Market Funds 0.6% a,b Institutional Fiduciary Trust Money Market Portfolio 170,281 170,281 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $29,864,691) 99.6% 28,014,032 Other Assets, less Liabilities 0.4% 114,240 Net Assets 100.0% $ 28,128,272 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2035 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.5% Alternative Strategies 7.5% a Franklin K2 Alternative Strategies Fund, Class R6 563,739 $ 6,094,020 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 165,699 1,042,247 7,136,267 Domestic Equity 52.7% a,b Franklin Biotechnology Discovery Fund, Class R6 9,485 1,566,221 a,b Franklin DynaTech Fund, Class R6 152,395 7,185,419 a Franklin Focused Core Equity Fund, Class R6 628,097 8,780,794 a Franklin Growth Fund, Class R6 107,077 7,783,430 a,b Franklin Growth Opportunities Fund, Class R6 129,516 4,285,670 a Franklin Real Estate Securities Fund, Class R6 47,769 1,007,932 a Franklin Rising Dividends Fund, Class R6 103,998 4,885,830 a,b Franklin Small Cap Growth Fund, Class R6 134,038 2,360,408 a Franklin Utilities Fund, Class R6 101,615 1,644,136 iShares Core S&P 500 ETF 30,185 5,816,952 iShares S&P 500 Value ETF 45,300 3,806,559 SPDR S&P Bank ETF 44,456 1,477,718 50,601,069 Domestic Fixed Income 6.0% a Franklin Low Duration Total Return Fund, Class R6 355,916 3,534,241 a Franklin Short Duration U.S. Government ETF 3,435 338,500 a Franklin Strategic Income Fund, Class R6 129,405 1,207,353 iShares Intermediate Credit Bond ETF 6,546 710,896 5,790,990 Foreign Equity 26.9% a Franklin India Growth Fund, Class R6 116,270 1,432,452 a Franklin International Growth Fund, Class R6 231,290 2,340,652 a Franklin International Small Cap Growth Fund, Class R6 379,482 7,122,877 a Franklin Mutual International Fund, Class R6 385,503 5,250,551 iShares Global Infrastructure ETF 42,236 1,593,564 iShares MSCI All Country Asia ex Japan ETF 24,358 1,284,884 a Templeton Foreign Fund, Class R6 385,273 2,427,221 a Templeton Frontier Markets Fund, Class R6 162,097 1,972,720 WisdomTree Japan Hedged Equity ETF (Japan) 49,315 2,399,668 25,824,589 Foreign Fixed Income 5.4% a Franklin Emerging Market Debt Opportunities Fund 64,834 662,607 a Templeton Global Total Return Fund, Class R6 401,553 4,553,609 5,216,216 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $91,616,850) 94,569,131 Short Term Investments (Cost $1,364,394) 1.4% Money Market Funds 1.4% a,b Institutional Fiduciary Trust Money Market Portfolio 1,364,394 1,364,394 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $92,981,244) 99.9% 95,933,525 Other Assets, less Liabilities 0.1% 60,873 Net Assets 100.0% $ 95,994,398 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depository Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2040 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 97.7% Alternative Strategies 7.1% a Franklin K2 Alternative Strategies Fund, Class R6 112,464 $ 1,215,739 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 33,612 211,417 1,427,156 Domestic Equity 53.4% a,b Franklin Biotechnology Discovery Fund, Class R6 1,785 294,813 a,b Franklin DynaTech Fund, Class R6 33,385 1,574,097 a Franklin Focused Core Equity Fund, Class R6 138,542 1,936,813 a Franklin Growth Fund, Class R6 25,717 1,869,350 a,b Franklin Growth Opportunities Fund, Class R6 29,078 962,177 a Franklin Real Estate Securities Fund, Class R6 9,738 205,482 a Franklin Rising Dividends Fund, Class R6 17,880 840,011 a,b Franklin Small Cap Growth Fund, Class R6 29,252 515,120 a Franklin Utilities Fund, Class R6 21,895 354,256 iShares Core S&P 500 ETF 6,114 1,178,229 iShares S&P 500 Value ETF 8,890 747,027 SPDR S&P Bank ETF 8,478 281,809 10,759,184 Domestic Fixed Income 4.5% a Franklin Low Duration Total Return Fund, Class R6 59,422 590,063 a Franklin Short Duration U.S. Government ETF 391 38,531 a Franklin Strategic Income Fund, Class R6 21,452 200,142 iShares Intermediate Credit Bond ETF 728 79,061 907,797 Foreign Equity 28.4% a Franklin India Growth Fund, Class R6 27,068 333,478 a Franklin International Growth Fund, Class R6 49,954 505,533 a Franklin International Small Cap Growth Fund, Class R6 85,343 1,601,888 a Franklin Mutual International Fund, Class R6 88,033 1,199,009 iShares Global Infrastructure ETF 6,842 258,149 iShares MSCI All Country Asia ex Japan ETF 5,343 281,843 a Templeton Foreign Fund, Class R6 86,587 545,500 a Templeton Frontier Markets Fund, Class R6 37,620 457,839 WisdomTree Japan Hedged Equity ETF (Japan) 10,812 526,112 5,709,351 Foreign Fixed Income 4.3% a Franklin Emerging Market Debt Opportunities Fund 10,317 105,443 a Templeton Global Total Return Fund, Class R6 66,652 755,834 861,277 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $21,054,381) 19,664,765 Short Term Investments (Cost $405,898) 2.0% Money Market Funds 2.0% a,b Institutional Fiduciary Trust Money Market Portfolio 405,898 405,898 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $21,460,279) 99.7 % 20,070,663 Other Assets, less Liabilities 0.3% 50,043 Net Assets 100.0% $ 20,120,706 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2045 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 97.7% Alternative Strategies 7.4% a Franklin K2 Alternative Strategies Fund, Class R6 373,003 $ 4,032,167 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 108,700 683,725 4,715,892 Domestic Equity 53.1% a,b Franklin Biotechnology Discovery Fund, Class R6 6,108 1,008,531 a,b Franklin DynaTech Fund, Class R6 101,848 4,802,110 a Franklin Focused Core Equity Fund, Class R6 425,006 5,941,581 a Franklin Growth Fund, Class R6 78,155 5,681,112 a,b Franklin Growth Opportunities Fund, Class R6 71,989 2,382,102 a Franklin Real Estate Securities Fund, Class R6 26,178 552,359 a Franklin Rising Dividends Fund, Class R6 69,188 3,250,460 a,b Franklin Small Cap Growth Fund, Class R6 92,239 1,624,331 a Franklin Utilities Fund, Class R6 72,222 1,168,558 iShares Core S&P 500 ETF 19,894 3,833,773 iShares S&P 500 Value ETF 27,700 2,327,631 SPDR S&P Bank ETF 30,706 1,020,668 33,593,216 Domestic Fixed Income 4.3% a Franklin Low Duration Total Return Fund, Class R6 170,915 1,697,184 a Franklin Short Duration U.S. Government ETF 1,539 151,660 a Franklin Strategic Income Fund, Class R6 58,940 549,910 iShares Intermediate Credit Bond ETF 2,895 314,397 2,713,151 Foreign Equity 29.1% a Franklin India Growth Fund, Class R6 87,324 1,075,829 a Franklin International Growth Fund, Class R6 159,060 1,609,684 a Franklin International Small Cap Growth Fund, Class R6 264,803 4,970,358 a Franklin Mutual International Fund, Class R6 270,773 3,687,930 iShares Global Infrastructure ETF 29,875 1,127,184 iShares MSCI All Country Asia ex Japan ETF 17,043 899,018 a Templeton Foreign Fund, Class R6 325,892 2,053,118 a Templeton Frontier Markets Fund, Class R6 110,824 1,348,731 WisdomTree Japan Hedged Equity ETF (Japan) 33,495 1,629,867 18,401,719 Foreign Fixed Income 3.8% a Franklin Emerging Market Debt Opportunities Fund 29,285 299,292 a Templeton Global Total Return Fund, Class R6 186,636 2,116,453 2,415,745 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $59,767,342) 61,839,723 Short Term Investments (Cost $1,361,751) 2.2% Money Market Funds 2.2% a,b Institutional Fiduciary Trust Money Market Portfolio 1,361,751 1,361,751 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $61,129,093) 99.9% 63,201,474 Other Assets, less Liabilities 0.1% 60,149 Net Assets 100.0% $ 63,261,623 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2050 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.0% Alternative Strategies 7.2% a Franklin K2 Alternative Strategies Fund, Class R6 85,282 $ 921,900 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 25,070 157,687 1,079,587 Domestic Equity 54.5% a,b Franklin Biotechnology Discovery Fund, Class R6 1,234 203,748 a,b Franklin DynaTech Fund, Class R6 26,784 1,262,846 a Franklin Focused Core Equity Fund, Class R6 111,727 1,561,941 a Franklin Growth Fund, Class R6 20,374 1,480,950 a,b Franklin Growth Opportunities Fund, Class R6 18,899 625,355 a Franklin Real Estate Securities Fund, Class R6 6,709 141,552 a Franklin Rising Dividends Fund, Class R6 15,556 730,828 a,b Franklin Small Cap Growth Fund, Class R6 18,555 326,749 a Franklin Utilities Fund, Class R6 17,858 288,947 iShares Core S&P 500 ETF 4,555 877,794 iShares S&P 500 Value ETF 5,485 460,905 SPDR S&P Bank ETF 6,657 221,279 8,182,894 Domestic Fixed Income 3.5% a Franklin Low Duration Total Return Fund, Class R6 33,067 328,357 a Franklin Short Duration U.S. Government ETF 272 26,804 a Franklin Strategic Income Fund, Class R6 12,591 117,471 iShares Intermediate Credit Bond ETF 506 54,952 527,584 Foreign Equity 29.8% a Franklin India Growth Fund, Class R6 16,067 197,947 a Franklin International Growth Fund, Class R6 31,538 319,163 a Franklin International Small Cap Growth Fund, Class R6 68,321 1,282,391 a Franklin Mutual International Fund, Class R6 70,473 959,848 iShares Global Infrastructure ETF 5,443 205,364 iShares MSCI All Country Asia ex Japan ETF 4,343 229,093 a Templeton Foreign Fund, Class R6 86,830 547,026 a Templeton Frontier Markets Fund, Class R6 28,270 344,046 WisdomTree Japan Hedged Equity ETF (Japan) 7,944 386,555 4,471,433 Foreign Fixed Income 3.0% a Franklin Emerging Market Debt Opportunities Fund 5,636 57,596 a Templeton Global Total Return Fund, Class R6 35,393 401,356 458,952 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $15,689,062) 14,720,450 Short Term Investments (Cost $249,165) 1.7% Money Market Funds 1.7% a,b Institutional Fiduciary Trust Money Market Portfolio 249,165 249,165 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $15,938,227) 99.7% 14,969,615 Other Assets, less Liabilities 0.3% 51,041 Net Assets 100.0% $ 15,020,656 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin LifeSmart 2055 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 91.9% Alternative Strategies 7.0% a Franklin K2 Alternative Strategies Fund, Class R6 7,422 $ 80,234 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 2,136 13,437 93,671 Domestic Equity 52.6% a,b Franklin Biotechnology Discovery Fund, Class R6 99 16,342 a,b Franklin DynaTech Fund, Class R6 2,276 107,331 a Franklin Focused Core Equity Fund, Class R6 8,792 122,910 a Franklin Growth Fund, Class R6 1,712 124,418 a,b Franklin Growth Opportunities Fund, Class R6 1,600 52,954 a Franklin Real Estate Securities Fund, Class R6 571 12,055 a Franklin Rising Dividends Fund, Class R6 1,326 62,273 a,b Franklin Small Cap Growth Fund, Class R6 1,578 27,797 a Franklin Utilities Fund, Class R6 1,519 24,574 iShares Core S&P 500 ETF 392 75,542 iShares S&P 500 Value ETF 671 56,384 SPDR S&P Bank ETF 516 17,152 699,732 Domestic Fixed Income 2.6% a Franklin Low Duration Total Return Fund, Class R6 2,088 20,732 a Franklin Short Duration U.S. Government ETF 20 1,971 a Franklin Strategic Income Fund, Class R6 873 8,144 iShares Intermediate Credit Bond ETF 38 4,127 34,974 Foreign Equity 27.4% a Franklin India Growth Fund, Class R6 1,355 16,691 a Franklin International Growth Fund, Class R6 2,625 26,564 a Franklin International Small Cap Growth Fund, Class R6 5,894 110,635 a Franklin Mutual International Fund, Class R6 5,032 68,543 iShares Global Infrastructure ETF 497 18,752 iShares MSCI All Country Asia ex Japan ETF 323 17,038 a Templeton Foreign Fund, Class R6 7,468 47,048 a Templeton Frontier Markets Fund, Class R6 2,420 29,452 WisdomTree Japan Hedged Equity ETF (Japan) 626 30,461 365,184 Foreign Fixed Income 2.3% a Franklin Emerging Market Debt Opportunities Fund 354 3,620 a Templeton Global Total Return Fund, Class R6 2,338 26,513 30,133 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,329,974) 1,223,694 Short Term Investments (Cost $8,783) 0.7% Money Market Funds 0.7% a,b Institutional Fiduciary Trust Money Market Portfolio 8,783 8,783 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,338,757) 92.6% 1,232,477 Other Assets, less Liabilities 7.4% 98,740 Net Assets 100.0% $ 1,331,217 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2015 (unaudited) Franklin Moderate Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 98.8% Alternative Strategies 4.7% a Franklin K2 Alternative Strategies Fund, Class R6 8,328,626 $ 90,032,444 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 4,240,659 26,673,748 116,706,192 Domestic Equity 41.9% a,b Franklin Biotechnology Discovery Fund, Class R6 161,919 26,736,102 a,b Franklin DynaTech Fund, Class R6 3,145,610 148,315,499 a Franklin Growth Fund, Class R6 5,041,741 366,484,156 a,b Franklin Growth Opportunities Fund, Class R6 2,149,185 71,116,538 a Franklin Real Estate Securities Fund, Class R6 2,182,857 46,058,272 a Franklin Rising Dividends Fund, Class R6 4,542,186 213,391,895 a,b Franklin Small Cap Growth Fund, Class R6 1,338,864 23,577,388 a Franklin Utilities Fund, Class R6 5,376,203 86,986,961 iShares Core S&P 500 ETF 129,681 24,990,826 iShares S&P 500 Value ETF 247,000 20,755,410 SPDR S&P Bank ETF 682,608 22,689,890 1,051,102,937 Domestic Fixed Income 19.0% a Franklin Low Duration Total Return Fund, Class R6 20,530,427 203,867,136 a Franklin Short Duration U.S. Government ETF 217,513 21,434,666 a Franklin Strategic Income Fund, Class R6 9,459,086 88,253,273 a Franklin U.S. Government Securities Fund, Class R6 18,280,595 117,361,423 iShares Intermediate Credit Bond ETF 411,553 44,694,656 475,611,154 Foreign Equity 20.0% a Franklin International Growth Fund, Class R6 3,622,602 36,660,731 a Franklin International Small Cap Growth Fund, Class R6 5,028,505 94,385,044 a Franklin Mutual European Fund, Class R6 6,291,568 124,321,387 iShares Global Infrastructure ETF 691,049 26,073,279 iShares MSCI All Country Asia ex Japan ETF 412,785 21,774,409 a Templeton Foreign Fund, Class R6 20,175,233 127,103,969 a Templeton Frontier Markets Fund, Class R6 3,435,175 41,806,078 WisdomTree Japan Hedged Equity ETF (Japan) 605,475 29,462,413 501,587,310 Foreign Fixed Income 13.2% a Franklin Emerging Market Debt Opportunities Fund 4,505,468 46,045,880 a Templeton Global Total Return Fund, Class R6 25,182,497 285,569,518 331,615,398 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost 2,476,622,991 Short Term Investments (Cost $33,612,670) 1.3% Money Market Funds 1.3% a,b Institutional Fiduciary Trust Money Market Portfolio 33,612,670 33,612,670 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,263,183,840) 100.1% 2,510,235,661 Other Assets, less Liabilities ( ) % (3,028,016 ) Net Assets 100.0% $ 2,507,207,645 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund SPDR - S&P Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty separate funds, fourteen of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). Effective May 1, 2015, the Trust began offering shares of Franklin LifeSmart 2055 Retirement Target Fund. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds’ shareholder reports, in which each Fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SEC’s Public Reference Room in Washington, D.C. The Underlying Funds’ shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing NAV each trading day. Exchange traded funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. 3. INCOME TAXES At September 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Conservative Corefolio Founding Funds Franklin Growth Allocation Fund Allocation Fund Allocation Fund Allocation Fund Cost of investments $ 1,593,416,382 $ 537,792,679 $ 5,158,337,157 $ 1,181,813,496 Unrealized appreciation $ 160,416,686 $ 160,277,383 $ 192,080,973 $ 249,828,900 Unrealized depreciation (104,227,532 ) (5,417,028 ) (388,970,263 ) (40,566,380 ) Net unrealized appreciation (depreciation) $ 56,189,154 $ 154,860,355 $ (196,889,290 ) $ 209,262,520 Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart 2015 Retirement 2020 Retirement 2025 Retirement 2030 Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 79,193,154 $ 30,371,848 $ 118,128,337 $ 30,089,060 Unrealized appreciation $ 3,676,308 $ 70,224 $ 9,556,885 $ 69,925 Unrealized depreciation (5,835,529 ) (2,129,412 ) (6,838,259 ) (2,144,953 ) Net unrealized appreciation (depreciation) $ (2,159,221 ) $ (2,059,188 ) $ 2,718,626 $ (2,075,028 ) Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart 2035 Retirement 2040 Retirement 2045 Retirement 2050 Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 93,268,107 $ 21,508,678 $ 61,324,450 $ 15,999,322 Unrealized appreciation $ 7,712,020 $ 71,210 $ 5,108,214 $ 75,058 Unrealized depreciation (5,046,602 ) (1,509,225 ) (3,231,190 ) (1,104,765 ) Net unrealized appreciation (depreciation) $ 2,665,418 $ (1,438,015 ) $ 1,877,024 $ (1,029,707 ) Franklin LifeSmart Franklin 2055 Retirement Moderate Target Fund Allocation Fund Cost of investments $ 1,338,760 $ 2,266,734,327 Unrealized appreciation $ - $ 356,858,722 Unrealized depreciation (106,283 ) (113,357,388 ) Net unrealized appreciation (depreciation) $ (106,283 ) $ 243,501,334 4. INVESTMENTS IN UNDERLYING FUNDS The Funds, which are either managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest primarily in the Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the nine months ended September 30, 2015, were as follows: % of Underlying Number of Number of Fund Shares Shares Held Shares Held Value at Outstanding at Beginning Gross Gross at End of End of Investment Realized Held at End of Underlying Funds of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin Conservative Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 68,573 - (1,172 ) 67,401 $ 11,129,237 $ - $ 42,934 0.68 % Franklin DynaTech Fund, Class R6 1,487,833 - (25,443 ) 1,462,390 68,951,693 - 88,296 2.46 % Franklin Emerging Market Debt Opportunities Fund 4,785,483 108,356 - 4,893,839 50,015,033 - - 7.51 % Franklin Flex Cap Growth Fund, Class R6 318,611 - (318,611 ) - - a - 8,216,286 - Franklin Growth Fund, Class R6 2,275,352 - (93,731 ) 2,181,621 158,582,061 - 2,293,096 1.41 % Franklin Growth Opportunities Fund, Class R6 916,335 - (15,722 ) 900,613 29,801,278 - 49,586 2.40 % Franklin International Growth Fund, Class R6 - 1,457,524 - 1,457,524 14,750,139 - - 3.54 % Franklin International Small Cap Growth Fund, Class R6 2,203,618 - (37,975 ) 2,165,643 40,649,113 - (114,099 ) 2.24 % Franklin K2 Alternative Strategies Fund, Class R6 5,202,283 599,455 (368,637 ) 5,433,101 58,731,819 - 157,002 5.66 % Franklin Low Duration Total Return Fund, Class R6 21,133,434 694,218 - 21,827,652 216,748,585 2,154,008 - 8.58 % Franklin Mutual European Fund, Class R6 2,725,481 67,889 (46,765 ) 2,746,605 54,272,908 110,363 1,176,665 b 1.73 % Franklin Pelagos Commodities Strategy Fund, Class R6 1,849,064 877,494 - 2,726,558 17,150,049 - - 25.36 % Franklin Real Estate Securities Fund, Class R6 883,637 11,726 (15,169 ) 880,194 18,572,101 248,458 61,583 3.42 % Franklin Rising Dividends Fund, Class R6 2,142,627 22,034 (142,350 ) 2,022,311 95,008,181 1,111,428 1,663,699 0.62 % Franklin Short Duration U.S. Government ETF - 190,323 - 190,323 18,755,247 87,135 - 9.88 % Franklin Small Cap Growth Fund, Class R6 569,352 - (9,720 ) 559,632 9,855,121 - 13,893 0.31 % Franklin Strategic Income Fund, Class R6 9,699,192 593,277 - 10,292,469 96,028,733 3,645,722 - 1.18 % Franklin U.S. Government Securities Fund, Class R6 19,379,956 972,087 - 20,352,043 130,660,115 3,426,498 - 2.08 % Franklin Utilities Fund, Class R6 2,484,668 51,383 (496,286 ) 2,039,765 33,003,395 845,525 1,783,131 0.62 % Institutional Fiduciary Trust Money Market Portfolio 37,714,682 86,314,406 (96,250,405 ) 27,778,683 27,778,683 - - 0.14 % Templeton China World Fund, Class R6 419,806 - (419,806 ) - - a - 2,995,420 - Templeton Foreign Fund, Class R6 7,242,263 1,687,622 (124,717 ) 8,805,168 55,472,557 - 40,193 0.87 % Templeton Frontier Markets Fund, Class R6 1,358,420 - (23,328 ) 1,335,092 16,248,066 - (45,624 ) 2.79 % Templeton Global Total Return Fund, Class R6 26,547,285 1,504,769 - 28,052,054 318,110,293 10,945,650 - 4.38 % Total $ 1,540,274,407 $ 22,574,787 $ 18,422,061 Franklin Corefolio Allocation Fund Franklin Flex Cap Growth Fund, Class R6 3,732,210 - (321,939 ) 3,410,271 $ 174,503,583 $ - $ (113,035 ) 5.47 % Franklin Growth Fund, Class R6 2,568,915 - (132,954 ) 2,435,961 177,070,017 - 4,956,101 1.58 % Franklin Mutual Shares Fund, Class R6 6,472,059 52,408 (116,801 ) 6,407,666 174,608,896 383,222 1,109,436 b 1.19 % Institutional Fiduciary Trust Money Market Portfolio 69,924 25,498,781 (24,849,077 ) 719,628 719,628 - - - c Templeton Growth Fund Inc., Class R6 7,644,877 94,830 (8,788 ) 7,730,919 165,750,910 - (4,233 ) 1.19 % Total $ 692,653,034 $ 383,222 $ 5,948,269 Franklin Founding Funds Allocation Fund Franklin Income Fund, Class R6 812,267,014 32,655,605 (56,779,534 ) 788,143,085 $ 1,647,219,048 $ 75,908,617 $ (1,811,596 ) 2.11 % Franklin Mutual Shares Fund, Class R6 66,439,008 494,491 (6,614,382 ) 60,319,117 1,643,695,933 3,615,897 60,632,882 b 11.16 % Institutional Fiduciary Trust Money Market Portfolio 37,146,628 289,279,206 (278,906,065 ) 47,519,769 47,519,769 - - 0.24 % Templeton Growth Fund Inc., Class R6 81,271,618 - (5,571,379 ) 75,700,239 1,623,013,117 - 15,991,904 11.65 % Total $ 4,961,447,867 $ 79,524,514 $ 74,813,190 Franklin Growth Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 114,089 - (753 ) 113,336 $ 18,714,074 $ - $ 26,584 1.14 % Franklin DynaTech Fund, Class R6 2,381,776 - (15,775 ) 2,366,001 111,556,956 - 57,106 3.98 % Franklin Emerging Market Debt Opportunities Fund 846,174 57,089 - 903,263 9,231,346 - - 1.39 % Franklin Flex Cap Growth Fund, Class R6 553,699 - (553,699 ) - - a - 13,616,203 - Franklin Growth Fund, Class R6 3,643,163 - (120,768 ) 3,522,395 256,042,879 - 934,402 2.28 % Franklin Growth Opportunities Fund, Class R6 1,695,447 - (11,231 ) 1,684,216 55,730,711 - 25,157 4.48 % Franklin International Growth Fund, Class R6 - 2,577,042 (17,150 ) 2,559,892 25,906,104 - (4,459 ) 6.21 % Franklin International Small Cap Growth Fund, Class R6 4,005,934 - (26,468 ) 3,979,466 74,694,585 - (81,449 ) 4.12 % Franklin K2 Alternative Strategies Fund, Class R6 4,373,496 490,463 (180,616 ) 4,683,343 50,626,936 - 67,359 4.88 % Franklin Low Duration Total Return Fund, Class R6 3,975,400 312,232 - 4,287,632 42,576,191 424,213 - 1.69 % Franklin Mutual European Fund, Class R6 4,512,129 113,595 (29,899 ) 4,595,825 90,813,506 184,668 2,052,146 b 2.90 % Franklin Pelagos Commodities Strategy Fund, Class R6 1,700,201 661,417 - 2,361,618 14,854,580 - - 21.97 % Franklin Real Estate Securities Fund, Class R6 1,636,731 21,983 (11,076 ) 1,647,638 34,765,166 465,742 (12,479 ) 6.40 % Franklin Rising Dividends Fund, Class R6 3,474,131 36,133 (196,046 ) 3,314,218 155,701,963 1,822,476 329,133 1.01 % Franklin Short Duration U.S. Government ETF - 43,840 - 43,840 4,320,182 20,069 - 2.28 % Franklin Small Cap Growth Fund, Class R6 926,004 - (6,155 ) 919,849 16,198,542 - 9,802 0.51 % Franklin Strategic Income Fund, Class R6 1,764,319 190,920 - 1,955,239 18,242,381 694,633 - 0.22 % Franklin U.S. Government Securities Fund, Class R6 3,238,824 313,118 - 3,551,942 22,803,467 599,703 - 0.36 % Franklin Utilities Fund, Class R6 4,343,712 91,005 (787,403 ) 3,647,314 59,013,536 1,497,094 2,029,545 1.11 % Institutional Fiduciary Trust Money Market Portfolio 36,145,952 71,388,477 (82,797,052 ) 24,737,377 24,737,377 - - 0.13 % Templeton China World Fund, Class R6 712,145 - (712,145 ) - - a - 4,363,670 - Templeton Foreign Fund, Class R6 12,506,005 3,051,182 (82,985 ) 15,474,202 97,487,473 - 23,314 1.52 % Templeton Frontier Markets Fund, Class R6 2,951,132 - (19,754 ) 2,931,378 35,674,869 - (103,920 ) 6.12 % Templeton Global Total Return Fund, Class R6 4,704,538 487,075 - 5,191,613 58,872,895 2,038,454 - 0.81 % Total $ 1,278,565,719 $ 7,747,052 $ 23,332,114 Franklin LifeSmart 2015 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 2,940 - (86 ) 2,854 $ 471,318 $ - $ 6,633 0.03 % Franklin DynaTech Fund, Class R6 43,651 - (2,254 ) 41,397 1,951,856 - 35,572 0.07 % Franklin Emerging Market Debt Opportunities Fund 252,312 11,745 (13,237 ) 250,820 2,563,378 - (24,551 ) 0.38 % Franklin Focused Core Equity Fund, Class R6 140,564 67,781 (3,953 ) 204,392 2,857,394 - 2,878 1.43 % Franklin Growth Fund, Class R6 45,066 5,253 (12,459 ) 37,860 2,752,047 - 50,179 0.02 % Franklin Growth Opportunities Fund, Class R6 45,912 - (1,280 ) 44,632 1,476,866 - 2,293 0.12 % Franklin India Growth Fund, Class R6 - 35,067 - 35,067 432,024 - - 0.34 % Franklin International Growth Fund, Class R6 - 65,348 - 65,348 661,324 - - 0.16 % Franklin International Small Cap Growth Fund, Class R6 116,071 - (3,261 ) 112,810 2,117,446 - 1,249 0.12 % Franklin K2 Alternative Strategies Fund, Class R6 229,276 222,519 (9,066 ) 442,729 4,785,896 - (816 ) 0.46 % Franklin Low Duration Total Return Fund, Class R6 1,480,629 82,291 (106,249 ) 1,456,671 14,464,739 166,290 (16,674 ) 0.57 % Franklin Mutual International Fund, Class R6 131,527 1,877 (3,716 ) 129,688 1,766,345 - 22,624 b 1.04 % Franklin Pelagos Commodities Strategy Fund, Class R6 89,402 42,009 - 131,411 826,574 - - 1.22 % Franklin Real Estate Securities Fund, Class R6 21,231 213 (5,439 ) 16,005 337,702 4,506 37,101 0.06 % Franklin Rising Dividends Fund, Class R6 48,592 380 (24,969 ) 24,003 1,127,640 19,461 441,509 0.01 % Franklin Short Duration U.S. Government ETF - 11,574 - 11,574 1,140,552 5,318 - 0.60 % Franklin Small Cap Growth Fund, Class R6 39,435 - (1,132 ) 38,303 674,524 - 3,650 0.02 % Franklin Strategic Income Fund, Class R6 525,202 43,678 (37,401 ) 531,479 4,958,702 165,770 (24,359 ) 0.06 % Franklin Utilities Fund, Class R6 66,067 1,108 (37,207 ) 29,968 484,885 18,418 211,530 0.01 % Institutional Fiduciary Trust Money Market Portfolio 1,466,544 13,128,268 (13,782,751 ) 812,061 812,061 - - - c Templeton China World Fund, Class R6 15,700 - (15,700 ) - - a - 96,655 - Templeton Foreign Fund, Class R6 133,447 - (3,744 ) 129,703 817,128 - 679 0.01 % Templeton Frontier Markets Fund, Class R6 55,581 - (1,601 ) 53,980 656,938 - (2,720 ) 0.11 % Templeton Global Total Return Fund, Class R6 1,575,696 124,245 (114,137 ) 1,585,804 17,983,012 619,937 (173,059 ) 0.25 % Total $ 66,120,351 $ 999,700 $ 670,373 Franklin LifeSmart 2020 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 820 610 (16 ) 1,414 $ 233,417 $ - $ 22 0.01 % Franklin DynaTech Fund, Class R6 17,226 13,810 (266 ) 30,770 1,450,813 - 298 0.05 % Franklin Emerging Market Debt Opportunities Fund 27,473 21,673 (3,567 ) 45,579 465,817 - (5,768 ) 0.07 % Franklin Focused Core Equity Fund, Class R6 51,900 87,500 (799 ) 138,601 1,937,637 - 312 1.29 % Franklin Growth Fund, Class R6 18,344 12,738 (4,642 ) 26,440 1,921,895 - 9,250 0.02 % Franklin Growth Opportunities Fund, Class R6 17,099 13,729 (262 ) 30,566 1,011,440 - 293 0.08 % Franklin India Growth Fund, Class R6 - 22,089 - 22,089 272,137 - - - c Franklin International Growth Fund, Class R6 - 42,061 - 42,061 425,657 - - 0.10 % Franklin International Small Cap Growth Fund, Class R6 48,342 38,748 (744 ) 86,346 1,620,716 - (3,318 ) 0.09 % Franklin K2 Alternative Strategies Fund, Class R6 47,376 113,411 - 160,787 1,738,106 - - 0.17 % Franklin Low Duration Total Return Fund, Class R6 198,426 158,713 (34,705 ) 322,434 3,201,774 26,172 (5,117 ) 0.13 % Franklin Mutual International Fund, Class R6 48,630 34,186 (730 ) 82,086 1,118,005 - 15,123 b 0.66 % Franklin Pelagos Commodities Strategy Fund, Class R6 18,693 27,593 - 46,286 291,141 - - 0.43 % Franklin Real Estate Securities Fund, Class R6 7,284 4,786 (2,321 ) 9,749 205,701 2,313 3,338 0.04 % Franklin Rising Dividends Fund, Class R6 17,979 12,368 (13,355 ) 16,992 798,271 10,967 3,496 0.01 % Franklin Short Duration U.S. Government ETF - 2,100 - 2,100 206,943 951 - 0.11 % Franklin Small Cap Growth Fund, Class R6 13,905 11,199 (252 ) 24,852 437,636 - (88 ) 0.01 % Franklin Strategic Income Fund, Class R6 70,953 60,388 (9,227 ) 122,114 1,139,328 35,388 (6,780 ) 0.01 % Franklin Utilities Fund, Class R6 25,093 16,754 (20,937 ) 20,910 338,318 9,916 (9,081 ) 0.01 % Institutional Fiduciary Trust Money Market Portfolio 369,780 13,612,471 (13,645,405 ) 336,846 336,846 - - - c Templeton China World Fund, Class R6 5,444 3,034 (8,478 ) - - a - (29,260 ) - Templeton Foreign Fund, Class R6 49,866 40,028 (850 ) 89,044 560,978 - (1,224 ) 0.01 % Templeton Frontier Markets Fund, Class R6 19,701 15,871 (358 ) 35,214 428,549 - (2,009 ) 0.07 % Templeton Global Total Return Fund, Class R6 204,752 172,515 (26,502 ) 350,765 3,977,674 107,242 (34,150 ) 0.05 % Total $ 24,118,799 $ 192,949 $ (64,663 ) Franklin LifeSmart 2025 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 8,889 568 - 9,457 $ 1,561,522 $ - $ - 0.09 % Franklin DynaTech Fund, Class R6 144,889 13,362 - 158,251 7,461,549 - - 0.27 % Franklin Emerging Market Debt Opportunities Fund 134,129 4,554 - 138,683 1,417,345 - - 0.21 % Franklin Focused Core Equity Fund, Class R6 424,331 269,250 - 693,581 9,696,262 - - 4.85 % Franklin Growth Fund, Class R6 144,269 9,912 (38,058 ) 116,123 8,441,003 - 234,271 0.08 % Franklin Growth Opportunities Fund, Class R6 132,232 12,342 - 144,574 4,783,958 - - 0.38 % Franklin India Growth Fund, Class R6 - 127,785 - 127,785 1,574,305 - - 1.25 % Franklin International Growth Fund, Class R6 - 269,676 - 269,676 2,729,125 - - 0.65 % Franklin International Small Cap Growth Fund, Class R6 390,976 36,245 - 427,221 8,018,940 - - 0.44 % Franklin K2 Alternative Strategies Fund, Class R6 323,419 368,968 - 692,387 7,484,709 - - 0.72 % Franklin Low Duration Total Return Fund, Class R6 776,722 34,017 - 810,739 8,050,641 80,898 - 0.32 % Franklin Mutual International Fund, Class R6 394,960 43,127 - 438,087 5,966,739 - 85,358 b 3.50 % Franklin Pelagos Commodities Strategy Fund, Class R6 126,611 76,506 - 203,117 1,277,603 - - 1.89 % Franklin Real Estate Securities Fund, Class R6 62,303 5,581 (16,029 ) 51,855 1,094,131 13,982 87,086 0.20 % Franklin Rising Dividends Fund, Class R6 168,340 15,160 (75,028 ) 108,472 5,096,029 76,574 952,535 0.03 % Franklin Short Duration U.S. Government ETF - 7,089 - 7,089 698,580 3,255 - 0.37 % Franklin Small Cap Growth Fund, Class R6 142,971 13,591 - 156,562 2,757,059 - - 0.09 % Franklin Strategic Income Fund, Class R6 275,210 20,786 - 295,996 2,761,639 105,875 - 0.03 % Franklin Utilities Fund, Class R6 206,213 19,251 (120,342 ) 105,122 1,700,879 61,298 424,231 0.03 % Institutional Fiduciary Trust Money Market Portfolio 2,604,862 16,605,726 (16,510,040 ) 2,700,548 2,700,548 - - 0.01 % Templeton China World Fund, Class R6 50,936 3,232 (54,168 ) - - a - 39,204 - Templeton Foreign Fund, Class R6 364,219 36,262 - 400,481 2,523,032 - - 0.04 % Templeton Frontier Markets Fund, Class R6 159,708 15,766 - 175,474 2,135,513 - - 0.37 % Templeton Global Total Return Fund, Class R6 866,520 51,702 - 918,222 10,412,639 363,123 - 0.14 % Total $ 100,343,750 $ 705,005 $ 1,822,685 Franklin LifeSmart 2030 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 1,284 1,173 (389 ) 2,068 $ 341,389 $ - $ 891 0.02 % Franklin DynaTech Fund, Class R6 26,101 22,515 (5,580 ) 43,036 2,029,166 - 1,507 0.07 % Franklin Emerging Market Debt Opportunities Fund 19,359 8,714 (2,771 ) 25,302 258,587 - (5,091 ) 0.04 % Franklin Focused Core Equity Fund, Class R6 69,553 119,842 (17,332 ) 172,063 2,405,447 - 520 1.20 % Franklin Growth Fund, Class R6 26,820 20,595 (13,776 ) 33,639 2,445,228 - 18,706 0.02 % Franklin Growth Opportunities Fund, Class R6 23,747 20,769 (5,335 ) 39,181 1,296,483 - 747 0.10 % Franklin India Growth Fund, Class R6 - 36,387 - 36,387 448,287 - - 0.36 % Franklin International Growth Fund, Class R6 - 70,894 - 70,894 717,448 - - 0.17 % Franklin International Small Cap Growth Fund, Class R6 70,613 61,687 (15,850 ) 116,450 2,185,761 - (55,793 ) 0.12 % Franklin K2 Alternative Strategies Fund, Class R6 54,954 101,336 - 156,290 1,689,498 - - 0.16 % Franklin Low Duration Total Return Fund, Class R6 108,099 49,536 (15,449 ) 142,186 1,411,910 11,910 (1,917 ) 0.06 % Franklin Mutual International Fund, Class R6 65,271 59,657 (15,547 ) 109,381 1,489,772 - 21,597 b 0.87 % Franklin Pelagos Commodities Strategy Fund, Class R6 21,427 25,711 - 47,138 296,497 - - 0.44 % Franklin Real Estate Securities Fund, Class R6 11,086 7,908 (4,922 ) 14,072 296,921 3,321 5,735 0.05 % Franklin Rising Dividends Fund, Class R6 27,448 22,236 (23,140 ) 26,544 1,247,029 16,151 8,416 0.01 % Franklin Short Duration U.S. Government ETF - 1,063 - 1,063 104,753 483 - 0.06 % Franklin Small Cap Growth Fund, Class R6 25,118 27,187 (5,526 ) 46,779 823,779 - 829 0.03 % Franklin Strategic Income Fund, Class R6 40,044 19,978 (5,758 ) 54,264 506,283 16,369 (3,996 ) 0.01 % Franklin Utilities Fund, Class R6 35,886 27,175 (35,299 ) 27,762 449,192 13,243 (10,577 ) 0.01 % Institutional Fiduciary Trust Money Market Portfolio 276,857 11,346,525 (11,453,101 ) 170,281 170,281 - - - c Templeton China World Fund, Class R6 9,590 6,213 (15,803 ) - - a - (47,377 ) - Templeton Foreign Fund, Class R6 68,119 60,409 (15,819 ) 112,709 710,065 - (15,661 ) 0.01 % Templeton Frontier Markets Fund, Class R6 30,174 26,344 (6,673 ) 49,845 606,613 - (35,650 ) 0.10 % Templeton Global Total Return Fund, Class R6 115,462 56,833 (16,650 ) 155,645 1,765,010 50,280 (20,279 ) 0.02 % Total $ 23,695,399 $ 111,757 $ (137,393 ) Franklin LifeSmart 2035 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 8,872 613 - 9,485 $ 1,566,221 $ - $ - 0.10 % Franklin DynaTech Fund, Class R6 125,016 27,379 - 152,395 7,185,419 - - 0.26 % Franklin Emerging Market Debt Opportunities Fund 67,581 - (2,747 ) 64,834 662,607 - (5,685 ) 0.10 % Franklin Focused Core Equity Fund, Class R6 386,899 241,198 - 628,097 8,780,794 - - 5.84 % Franklin Growth Fund, Class R6 130,286 10,620 (33,829 ) 107,077 7,783,430 - 159,758 0.07 % Franklin Growth Opportunities Fund, Class R6 119,254 10,262 - 129,516 4,285,670 - - 0.34 % Franklin India Growth Fund, Class R6 - 116,270 - 116,270 1,432,452 - - - c Franklin International Growth Fund, Class R6 - 231,290 - 231,290 2,340,652 - - 0.56 % Franklin International Small Cap Growth Fund, Class R6 349,232 30,250 - 379,482 7,122,877 - - 0.39 % Franklin K2 Alternative Strategies Fund, Class R6 267,293 296,446 - 563,739 6,094,020 - - 0.59 % Franklin Low Duration Total Return Fund, Class R6 360,391 10,555 (15,030 ) 355,916 3,534,241 35,851 (1,954 ) 0.14 % Franklin Mutual International Fund, Class R6 355,335 30,168 - 385,503 5,250,551 - 76,973 b 3.08 % Franklin Pelagos Commodities Strategy Fund, Class R6 102,696 63,003 - 165,699 1,042,247 - - 1.54 % Franklin Real Estate Securities Fund, Class R6 59,367 3,872 (15,470 ) 47,769 1,007,932 13,178 78,229 0.19 % Franklin Rising Dividends Fund, Class R6 159,006 14,886 (69,894 ) 103,998 4,885,830 74,008 660,488 0.03 % Franklin Short Duration U.S. Government ETF - 3,435 - 3,435 338,500 1,567 - 0.18 % Franklin Small Cap Growth Fund, Class R6 125,329 8,709 - 134,038 2,360,408 - - 0.07 % Franklin Strategic Income Fund, Class R6 130,027 4,749 (5,371 ) 129,405 1,207,353 46,718 (3,276 ) 0.01 % Franklin Utilities Fund, Class R6 203,433 16,766 (118,584 ) 101,615 1,644,136 60,300 281,758 0.03 % Institutional Fiduciary Trust Money Market Portfolio 1,512,212 16,128,673 (16,276,491 ) 1,364,394 1,364,394 - - 0.01 % Templeton China World Fund, Class R6 47,246 3,239 (50,485 ) - - a - (23,275 ) - Templeton Foreign Fund, Class R6 360,354 24,919 - 385,273 2,427,221 - - 0.04 % Templeton Frontier Markets Fund, Class R6 151,592 10,505 - 162,097 1,972,720 - - 0.34 % Templeton Global Total Return Fund, Class R6 399,555 18,745 (16,747 ) 401,553 4,553,609 161,261 (24,618 ) 0.06 % Total $ 78,843,284 $ 392,883 $ 1,198,398 Franklin LifeSmart 2040 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 1,140 645 - 1,785 $ 294,813 $ - $ - 0.02 % Franklin DynaTech Fund, Class R6 21,319 12,066 - 33,385 1,574,097 - - 0.06 % Franklin Emerging Market Debt Opportunities Fund 8,863 2,871 (1,417 ) 10,317 105,443 - (2,482 ) 0.02 % Franklin Focused Core Equity Fund, Class R6 59,127 79,415 - 138,542 1,936,813 - - 0.97 % Franklin Growth Fund, Class R6 22,636 11,598 (8,517 ) 25,717 1,869,350 - (1,908 ) 0.02 % Franklin Growth Opportunities Fund, Class R6 18,569 10,509 - 29,078 962,177 - - 0.08 % Franklin India Growth Fund, Class R6 - 27,068 - 27,068 333,478 - - 0.26 % Franklin International Growth Fund, Class R6 - 49,954 - 49,954 505,533 - - 0.12 % Franklin International Small Cap Growth Fund, Class R6 54,504 30,839 - 85,343 1,601,888 - - 0.09 % Franklin K2 Alternative Strategies Fund, Class R6 35,616 76,848 - 112,464 1,215,739 - - 0.12 % Franklin Low Duration Total Return Fund, Class R6 50,687 16,911 (8,176 ) 59,422 590,063 4,854 (951 ) 0.02 % Franklin Mutual International Fund, Class R6 55,371 32,662 - 88,033 1,199,009 - 17,156 b 0.70 % Franklin Pelagos Commodities Strategy Fund, Class R6 14,590 19,022 - 33,612 211,417 - - 0.31 % Franklin Real Estate Securities Fund, Class R6 8,374 4,028 (2,664 ) 9,738 205,482 2,467 1,506 0.04 % Franklin Rising Dividends Fund, Class R6 21,119 10,267 (13,506 ) 17,880 840,011 12,303 8,695 0.01 % Franklin Short Duration U.S. Government ETF - 391 - 391 38,531 180 - 0.02 % Franklin Small Cap Growth Fund, Class R6 18,679 10,573 - 29,252 515,120 - - 0.02 % Franklin Strategic Income Fund, Class R6 17,765 6,582 (2,895 ) 21,452 200,142 6,403 (2,117 ) - c Franklin Utilities Fund, Class R6 29,890 14,242 (22,237 ) 21,895 354,256 11,387 (12,985 ) 0.01 % Institutional Fiduciary Trust Money Market Portfolio 210,816 8,230,328 (8,035,246 ) 405,898 405,898 - - - c Templeton China World Fund, Class R6 7,515 2,915 (10,430 ) - - a - (36,432 ) - Templeton Foreign Fund, Class R6 55,339 31,248 - 86,587 545,500 - - 0.01 % Templeton Frontier Markets Fund, Class R6 24,038 13,582 - 37,620 457,839 - - 0.08 % Templeton Global Total Return Fund, Class R6 55,457 20,264 (9,069 ) 66,652 755,834 21,515 (11,654 ) 0.01 % Total $ 16,718,433 $ 59,109 $ (41,172 ) Franklin LifeSmart 2045 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 5,506 602 - 6,108 $ 1,008,531 $ - $ - 0.06 % Franklin DynaTech Fund, Class R6 90,584 11,264 - 101,848 4,802,110 - - 0.17 % Franklin Emerging Market Debt Opportunities Fund 29,285 - - 29,285 299,292 - - 0.04 % Franklin Focused Core Equity Fund, Class R6 252,084 172,922 - 425,006 5,941,581 - - 6.12 % Franklin Growth Fund, Class R6 90,526 9,669 (22,040 ) 78,155 5,681,112 - 120,760 0.05 % Franklin Growth Opportunities Fund, Class R6 64,006 7,983 - 71,989 2,382,102 - - 0.19 % Franklin India Growth Fund, Class R6 - 87,324 - 87,324 1,075,829 - - 0.06 % Franklin International Growth Fund, Class R6 - 159,060 - 159,060 1,609,684 - - 0.39 % Franklin International Small Cap Growth Fund, Class R6 235,498 29,305 - 264,803 4,970,358 - - 0.27 % Franklin K2 Alternative Strategies Fund, Class R6 176,753 196,250 - 373,003 4,032,167 - - 0.39 % Franklin Low Duration Total Return Fund, Class R6 166,721 4,194 - 170,915 1,697,184 17,059 - 0.07 % Franklin Mutual International Fund, Class R6 236,657 34,116 - 270,773 3,687,930 - 53,240 b 2.16 % Franklin Pelagos Commodities Strategy Fund, Class R6 68,635 40,065 - 108,700 683,725 - - 1.01 % Franklin Real Estate Securities Fund, Class R6 33,767 2,897 (10,486 ) 26,178 552,359 6,961 62,623 0.10 % Franklin Rising Dividends Fund, Class R6 113,043 13,293 (57,148 ) 69,188 3,250,460 53,139 534,565 0.02 % Franklin Short Duration U.S. Government ETF - 1,539 - 1,539 151,660 714 - 0.08 % Franklin Small Cap Growth Fund, Class R6 81,875 10,364 - 92,239 1,624,331 - - 0.05 % Franklin Strategic Income Fund, Class R6 56,796 2,144 - 58,940 549,910 21,082 - 0.01 % Franklin Utilities Fund, Class R6 136,497 17,367 (81,642 ) 72,222 1,168,558 41,091 185,455 0.02 % Institutional Fiduciary Trust Money Market Portfolio 1,235,172 9,970,295 (9,843,716 ) 1,361,751 1,361,751 - - 0.01 % Templeton China World Fund, Class R6 34,225 2,597 (36,822 ) - - a - (22,707 ) - Templeton Foreign Fund, Class R6 289,624 36,268 - 325,892 2,053,118 - - 0.03 % Templeton Frontier Markets Fund, Class R6 98,152 12,672 - 110,824 1,348,731 - - 0.23 % Templeton Global Total Return Fund, Class R6 178,219 8,417 - 186,636 2,116,453 73,805 - 0.03 % Total $ 52,048,936 $ 213,851 $ 933,936 Franklin LifeSmart 2050 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 743 491 - 1,234 $ 203,748 $ - $ - 0.01 % Franklin DynaTech Fund, Class R6 16,095 10,689 - 26,784 1,262,846 - - 0.05 % Franklin Emerging Market Debt Opportunities Fund 4,950 774 (88 ) 5,636 57,596 - (165 ) 0.01 % Franklin Focused Core Equity Fund, Class R6 44,752 66,975 - 111,727 1,561,941 - - 0.78 % Franklin Growth Fund, Class R6 17,201 10,413 (7,240 ) 20,374 1,480,950 - (9,479 ) 0.01 % Franklin Growth Opportunities Fund, Class R6 11,312 7,587 - 18,899 625,355 - - 0.05 % Franklin India Growth Fund, Class R6 - 16,067 - 16,067 197,947 - - 0.16 % Franklin International Growth Fund, Class R6 - 31,538 - 31,538 319,163 - - 0.08 % Franklin International Small Cap Growth Fund, Class R6 40,969 27,352 - 68,321 1,282,391 - - 0.07 % Franklin K2 Alternative Strategies Fund, Class R6 27,330 57,952 - 85,282 921,900 - - 0.09 % Franklin Low Duration Total Return Fund, Class R6 27,420 6,161 (514 ) 33,067 328,357 3,156 (62 ) 0.01 % Franklin Mutual International Fund, Class R6 41,571 28,902 - 70,473 959,848 - 13,183 b 0.56 % Franklin Pelagos Commodities Strategy Fund, Class R6 11,112 13,958 - 25,070 157,687 - - 0.23 % Franklin Real Estate Securities Fund, Class R6 5,570 3,245 (2,106 ) 6,709 141,552 1,635 1,604 0.03 % Franklin Rising Dividends Fund, Class R6 16,701 9,328 (10,473 ) 15,556 730,828 10,041 8,530 - c Franklin Short Duration U.S. Government ETF - 272 - 272 26,804 128 - 0.01 % Franklin Small Cap Growth Fund, Class R6 10,925 7,630 - 18,555 326,749 - - 0.01 % Franklin Strategic Income Fund, Class R6 10,564 3,282 (1,255 ) 12,591 117,471 4,663 (1,335 ) - c Franklin Utilities Fund, Class R6 22,770 12,568 (17,480 ) 17,858 288,947 8,926 (10,438 ) 0.01 % Institutional Fiduciary Trust Money Market Portfolio 152,864 6,583,822 (6,487,521 ) 249,165 249,165 - - - c Templeton China World Fund, Class R6 4,093 1,845 (5,938 ) - - a - (19,044 ) - Templeton Foreign Fund, Class R6 51,863 34,967 - 86,830 547,026 - - 0.01 % Templeton Frontier Markets Fund, Class R6 16,764 11,506 - 28,270 344,046 - - 0.06 % Templeton Global Total Return Fund, Class R6 28,662 7,267 (536 ) 35,393 401,356 13,220 (531 ) 0.01 % Total $ 12,533,673 $ 41,769 $ (17,737 ) Franklin LifeSmart 2055 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 - 106 (7 ) 99 $ 16,342 $ - $ 68 - c Franklin DynaTech Fund, Class R6 - 2,436 (160 ) 2,276 107,331 - 279 - c Franklin Emerging Market Debt Opportunities Fund - 424 (70 ) 354 3,620 - (2 ) - c Franklin Focused Core Equity Fund, Class R6 - 10,073 (1,281 ) 8,792 122,910 - (821 ) 0.06 % Franklin Growth Fund, Class R6 - 2,412 (700 ) 1,712 124,418 - (499 ) - c Franklin Growth Opportunities Fund, Class R6 - 1,712 (112 ) 1,600 52,954 - 130 - c Franklin India Growth Fund, Class R6 - 1,451 (96 ) 1,355 16,691 - (9 ) 0.01 % Franklin International Growth Fund, Class R6 - 2,810 (185 ) 2,625 26,564 - (47 ) 0.01 % Franklin International Small Cap Growth Fund, Class R6 - 6,307 (413 ) 5,894 110,635 - 63 0.01 % Franklin K2 Alternative Strategies Fund, Class R6 - 7,422 - 7,422 80,234 - - 0.01 % Franklin Low Duration Total Return Fund, Class R6 - 2,501 (413 ) 2,088 20,732 124 (16 ) - c Franklin Mutual International Fund, Class R6 - 6,375 (1,343 ) 5,032 68,543 - (1,122 ) b 0.04 % Franklin Pelagos Commodities Strategy Fund, Class R6 - 2,136 - 2,136 13,437 - - 0.02 % Franklin Real Estate Securities Fund, Class R6 - 611 (40 ) 571 12,055 100 (18 ) - c Franklin Rising Dividends Fund, Class R6 - 2,144 (818 ) 1,326 62,273 595 (297 ) - c Franklin Short Duration U.S. Government ETF - 20 - 20 1,971 9 - - c Franklin Small Cap Growth Fund, Class R6 - 1,690 (112 ) 1,578 27,797 - (16 ) - c Franklin Strategic Income Fund, Class R6 - 1,041 (168 ) 873 8,144 169 (33 ) - c Franklin Utilities Fund, Class R6 - 2,766 (1,247 ) 1,519 24,574 425 (628 ) - c Institutional Fiduciary Trust Money Market Portfolio - 499,946 (491,163 ) 8,783 8,783 - - - c Templeton China World Fund, Class R6 - 462 (462 ) - - a - (1,882 ) - Templeton Foreign Fund, Class R6 - 7,993 (525 ) 7,468 47,048 - (268 ) - c Templeton Frontier Markets Fund, Class R6 - 2,590 (170 ) 2,420 29,452 - (134 ) 0.01 % Templeton Global Total Return Fund, Class R6 - 2,780 (442 ) 2,338 26,513 447 (94 ) - c Total $ 1,013,021 $ 1,869 $ (5,346 ) Franklin Moderate Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 154,628 11,597 (4,306 ) 161,919 $ 26,736,102 $ - $ 91,742 1.62 % Franklin DynaTech Fund, Class R6 3,004,368 224,304 (83,062 ) 3,145,610 148,315,499 - 282,647 5.29 % Franklin Emerging Market Debt Opportunities Fund 5,406,119 - (900,651 ) 4,505,468 46,045,880 - (1,689,746 ) 6.91 % Franklin Flex Cap Growth Fund, Class R6 743,400 55,477 (798,877 ) - - a - 18,521,395 - Franklin Growth Fund, Class R6 4,951,261 368,422 (277,942 ) 5,041,741 366,484,156 - 707,413 3.26 % Franklin Growth Opportunities Fund, Class R6 2,052,803 153,163 (56,781 ) 2,149,185 71,116,538 - 140,264 5.72 % Franklin International Growth Fund, Class R6 - 3,691,660 (69,058 ) 3,622,602 36,660,731 - (44,140 ) 8.79 % Franklin International Small Cap Growth Fund, Class R6 4,803,065 358,116 (132,676 ) 5,028,505 94,385,044 - (344,010 ) 5.20 % Franklin K2 Alternative Strategies Fund, Class R6 8,440,420 853,770 (965,564 ) 8,328,626 90,032,444 - 395,705 8.68 % Franklin Low Duration Total Return Fund, Class R6 24,381,041 213,241 (4,063,855 ) 20,530,427 203,867,136 2,137,994 (599,680 ) 8.07 % Franklin Mutual European Fund, Class R6 5,859,326 595,746 (163,504 ) 6,291,568 124,321,387 255,782 2,510,152 b 3.96 % Franklin Pelagos Commodities Strategy Fund, Class R6 3,091,053 1,149,606 - 4,240,659 26,673,748 - - 39.44 % Franklin Real Estate Securities Fund, Class R6 2,056,811 183,182 (57,136 ) 2,182,857 46,058,272 624,599 (106,245 ) 8.48 % Franklin Rising Dividends Fund, Class R6 4,519,492 385,299 (362,605 ) 4,542,186 213,391,895 2,527,926 259,343 1.39 % Franklin Short Duration U.S. Government ETF - 217,513 - 217,513 21,434,666 100,179 - 11.29 % Franklin Small Cap Growth Fund, Class R6 1,279,158 95,139 (35,433 ) 1,338,864 23,577,388 - 29,648 0.74 % Franklin Strategic Income Fund, Class R6 10,933,688 356,677 (1,831,279 ) 9,459,086 88,253,273 3,509,511 (752,667 ) 1.08 % Franklin U.S. Government Securities Fund, Class R6 21,347,055 498,407 (3,564,867 ) 18,280,595 117,361,423 3,228,697 (529,633 ) 1.86 % Franklin Utilities Fund, Class R6 6,017,739 584,748 (1,226,284 ) 5,376,203 86,986,961 2,221,979 1,975,343 1.63 % Institutional Fiduciary Trust Money Market Portfolio 60,252,907 214,225,587 (240,865,824 ) 33,612,670 33,612,670 - - 0.17 % Templeton China World Fund, Class R6 849,235 63,733 (912,968 ) - - a - 6,345,112 - Templeton Foreign Fund, Class R6 15,608,526 5,041,901 (475,194 ) 20,175,233 127,103,969 - 16,040 1.99 % Templeton Frontier Markets Fund, Class R6 3,282,634 243,252 (90,711 ) 3,435,175 41,806,078 - (193,822 ) 7.17 % Templeton Global Total Return Fund, Class R6 29,238,206 845,893 (4,901,602 ) 25,182,497 285,569,518 10,383,196 (6,872,253 ) 3.93 % Total $ 2,319,794,778 $ 24,989,863 $ 20,142,608 a As of September 30, 2015, no longer held by the fund. b Includes realized gain distributions received. c Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At September 30, 2015, all of the Funds’ investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date November 25, 2015
